DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 11-19 are cancelled due to an election of species. Claims 5 and 6 are cancelled in response to a nonfinal rejection dated 10/19/2020. A complete action on the merits of pending claims 1-4 and 7-10 follows herein.
	
	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenblatt et al. (hereinafter “Rosenblatt”) (US 9,095,369 B1) in view of Piraka (US 2019/0029706 A1) and further in view of Pothula (US 6,383,194 B1).
Regarding claim 1, Rosenblatt teaches: 
a handle assembly (Fig. 1, Char. 2: handle) and a shaft extending distally from the handle assembly; (Fig. 1, Char. 1: cylindrical hollow tube)
the electrosurgical loop adapted to connect to a source of energy (Fig. 1, Char. 4: inner transection wire; Col. 4, Lines 30-32) and operably supported at a distal end portion of the shaft, the electrosurgical loop movable relative to the shaft between a first retracted state and a first expanded state (Fig. 4, Col. 4, Lines 47-48); 
(Fig. 1, Char. 3: outer insulated stabilization ring; and Col. 4, Lines 26-30) and disposed about the electrosurgical loop, the support structure movable relative to the shaft between a second retracted state and a second expanded state (Claim 1: the insulation ring is expandable from and retractable into a shaft), 
Rosenblatt does not explicitly teach
the handle assembly includes a first trigger and a second trigger; 
the electrosurgical loop is operably coupled to the first trigger and the support structure is operably coupled to the second trigger,
wherein actuation of the first trigger moves the electrosurgical loop between the first retracted state and the first expanded state, and actuation of the second trigger moves the support structure between the second retracted state and the second expanded state, the electrosurgical loop and the support structure movable relative to each other.
Piraka, in an analogous device, teaches
a handle assembly (Fig. 1, Char. 14 and 22) including a first actuator (Fig. 1, Char. 18: first plunger) and a second actuator (Fig. 1, Char. 20: second plunger);
a first snare loop operably coupled to the first actuator (Fig. 1, Char. 116: first snare loop), and a second snare loop operably coupled to the second actuator (Fig. 1, Char. 118: second snare loop),
wherein actuation of the first actuator moves the first snare loop between a first retracted state and a first expanded state, and actuation of the second actuator moves (Page 6, Par. [0091]: movement of first and second plunger (18 and 20) results in the corresponding movement of first and second snare loops (116 and 118) respectively; Page 6, Par. [0094]: the first and second snare loops are moveable between a retracted and collapsed orientation to a deployed and expanded orientation)
Rosenblatt teaches that the inner wire can be detached from the handle assembly so that the wire can be drawn back independently of the outer wire for transection. (Col. 4, Lines 47-54) After detachment, the handle can be drawn back or pushed forward to retract or expand the outer stabilization ring with respect to the shaft, independently from the inner wire. But Rosenblatt does not explicitly teach how the wire can be drawn back after detachment. Rosenblatt can be modified to include the use of two actuators to move the electrosurgical loop and support structure independently and relative to the shaft. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Rosenblatt to incorporate the teachings of Piraka and include a second actuator capable of moving the inner wire, independent from the outer ring, with respect to the shaft and between a retracted and expanded state. Doing so would allow for greater convenience and safety of the device. Without some kind of actuator to retract the inner wire of Rosenblatt, the user may have to pull the wire back by hand. This would be very dangerous once the wire is connected to the electrical power source of Rosenblatt’s 
The combination of Rosenblatt/Piraka does not explicitly teach the first and second actuators are triggers.
Pothula, in a similar field of endeavor, teaches the use of a trigger (Fig. 1, Char. 14: handle element) as an actuator to move a snare loop (Fig. 1, Char. 8: wire loop or snare) between a retracted state and an expanded state. (Col. 2, Lines 54-58)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Rosenblatt/Piraka to incorporate the teachings of Pothula and use trigger mechanisms as actuating mechanisms to move both the inner transection wire and outer stabilization ring relative to each other and between a retracted and expanded state. Doing so would have been a simple substitution of parts by changing one actuating mechanism (the sliding plunger mechanism of Piraka) with another (the trigger mechanism of Pothula).
Regarding claim 2, the combination of Rosenblatt/Piraka/Pothula, as applied to claim 1 above, teaches the support structure includes an inner surface and an outer surface, the inner surface configured for contact with the electrosurgical loop. (Rosenblatt: Fig. 13, the inner wire (4) is inside a groove of the outer ring (3))
Regarding claim 3, the combination of Rosenblatt/Piraka/Pothula, as applied to claim 1 above, teaches the support structure is a band disposed about an outer periphery of the (Fig. 4 and 6, Char. 3; Col. 4, Lines 29-30)
Regarding claim 7, the combination of Rosenblatt/Piraka/Pothula, as applied to claim 1 above, teaches the electrosurgical loop is connected to a source of electrical energy to energize the electrosurgical loop for resection of tissue therewith. (Rosenblatt: Claim 2)
Regarding claim 8, the combination of Rosenblatt/Piraka/Pothula, as applied to claim 1 above, teaches the electrosurgical loop includes a sleeve surrounding a portion of the electrosurgical loop. (Rosenblatt: claim 7; and Fig. 17, Char. 12; By embedding the proximal portion of the wire in an electrical insulator, the electrical insulator forms a sleeve around the wire)
Regarding claim 9, the combination of Rosenblatt/Piraka/Pothula, as applied to claim 1 above, teaches the support structure is configured to provide structural reinforcement to the electrosurgical loop. (Rosenblatt: Fig. 13, the inner wire is held within a groove of the outer insulated ring)
Regarding claim 10, the combination of Rosenblatt/Piraka/Pothula, as applied to claim 1 above, teaches the support structure includes an insulative material. (Rosenblatt: Col. 1, Lines 62-64)
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenblatt (US 9,095,369 B1) in view of Piraka (US 2019/0029706 A1) in view of Pothula (US 6,383,194 B1), as applied to claim 1 above, and further in view of Treat (US 4,493,320).
Regarding claim 4, the combination of Rosenblatt/Piraka/Pothula, as applied to claim 1 above, does not explicitly teach that the electrosurgical loop includes a metal selected from the 
Treat, in an analogous device, teaches an electrosurgical loop is comprised of stainless steel and/or platinum. (Claim 3)
It has been held that “the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination”- MPEP 2144.07 In the instant case, one of ordinary skill in the art would recognize the benefits or suitability of the disclosed materials (e.g. cost-effectiveness, manufacturing feasibility, etc.) It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Rosenblatt/Piraka/Pothula to incorporate the teachings of Treat and have the electrosurgical loop include stainless steel since this material offers the benefits of cost-effectiveness, manufacturing feasibility, etc, as stated above.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681.  The examiner can normally be reached on Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/N.S.B./             Examiner, Art Unit 3794